   Case 9:19-mj-08240-BER Document 1 Entered on FLSD Docket 06/21/2019 Page 1 of 9
                                                                                              AUSA ADAM M CMICHAEL
AO 91(Rev.08/09) CriminalComplaint

                                  U NITED STATES D ISTRICT C OU                                  ILED BY                     Dc
                                                                                                                             .    .
                                                       forthe
                                            Southern DistrictofFlorida
                                                                                                           JUN 2 12218
               United StatesofAm erica                                                                    Axo uA E.
                            v .                                                                           CLER lusas
                                                                                                                  xom
                                                                                                                    sgT.
                                                                CaseN o. 19-M J-82                        s.D.OFFLh.-W.RB.
        Rosendo HER NA ND EZ-M EDINA




                                             CRIM INAL COM PLAINT

        1,the complainantinthiscase,statethatthe following istrueto the bestofmy know ledgeand belief.
Onoraboutthedatets)of                 June 15 2019         inthecountyof                           Palm Beach             inthe
  Southern     Districtof              Flori
                                           da      ,thedefendantts)violated:
           CodeSection                                              OffenseDescri
                                                                                ption

      Title 18 U.S.C.j 3144                                         Materi
                                                                         alWitnesses




        Thiscriminalcom plaintisbased onthesefacts'
                                                  .

                                       See attached Affidavit



        V Continuedontheattachedsheet.


                                                                                            Complainant'
                                                                                                       ssi
                                                                                                         gnature

                                                                                        S/A DavidW eeks,DEA
                                                                                            Printednameand title
                                                                                    x ''e                    w..--
                                                                               v .' .
Sworntobeforeme and signed in my presence.                                                                       .   r7
                                                                           .                        ,-*               .




Date:          06/21/2019                                       Z
                                                                                              Judge'
                                                                                                   sJ/gntz/lfre

City and state:              W estPalm Beach,Florida                 Hon.Bruce E.Reinhart,U.S.Magistrate Judqe
                                                                                            Printednameand title
Case 9:19-mj-08240-BER Document 1 Entered on FLSD Docket 06/21/2019 Page 2 of 9



                                           A FFID AV IT

   1,D avid W eeks,firstbeing duly sw orn,do hereby depose and state asfollow s:

               Iam aSpecialAgentoftheDrugEnforcementAdministration (DEA)assigned to
 the M iam i,Florida Field D ivision,W estPalm Beach D istrictOftice,and have been so em ployed

 since February of2010. A s such,Iam an investigative or law enforcem entofficer ofthe U nited

 Stateswithinthemeaning ofTitle 18,United StatesCode,Section 2510(7),thatis,anofficerof
 the United Statesw ho is em pow ered by law to conductinvestigations of,and to m ake arrests for,

 offensesenumeratedinTitlel8,UnitedStatesCode,Section2516(1).1havereceivedtrainingon
 thesubjectofnarcoticstraftickingandmoneylaunderingfrom theDEA andhavebeenpersonally
 involved in investigationsconcem ing the possession,m anufacture,distribution,transportation and

 im portation of controlled substances, as w ell as m ethods used to tinance drug transactions and

 launderdrug proceeds.

               Priorto m y assignm entw ith the DEA ,1w as a police officer for the City ofW est

 Palm BeachPoliceDepartment(W PBPD),andhadbeensoemployedsinceAprilof1997.During
 m y last nine years w ith the W PBPD ,l w as assigned to the Speciallnvestigations D ivision,and

 from there assigned to a m oney laundering task force and to the D EA task force. During thattim e,

 l w as tasked w ith the responsibility of investigating m oney laundering and narcotics related

 crim es. A s a law enforcem entofticer,Ihave been involved in over 100 narcotics-related arrests

 and participated in the execution ofover50 narcotics-related search wanunts.

               This aftidavit is subm itted in supportof a m aterial w itness w arrant,pursuantto

 Title 18,U nited States Code,Section 3144,for alien R osendo H ERN A N DE Z-M ED IN A ,alien

 num ber:A ***-***-272,who is a M exican national,presently in the custody of the D epartm ent
Case 9:19-mj-08240-BER Document 1 Entered on FLSD Docket 06/21/2019 Page 3 of 9



 of Hom eland Security,Custom s and Border Protection atthe Brow ard TransitionalCenter,3900

 N .Pow erline Road,Pom pano,Florida 33073.

        4.     l believe that the testim ony of the above w itness is m aterial to the crim inal

 prosecution ofAlexanderERIZA,(hereinafterEQERIZA'')forviolating Title 21,United States
 Code,Sections 84l(a)(1) and (b)(1)(viii),thatis Possession with Intentto Distribute Crystal
 M etham phetam ine,a Schedule Icontrolled,in United States v.Alexander ERIZA ,Case N o: 19-

 8233-D LB .

               lhave personally participated in the investigation ofthe offensesreferred to in this

 affidavit. Thisaffidavitis based upon m y personalknow ledge and inform ation supplied by fellow

 1aw enforcem ent officers. This aftidavit is intended to establish only that there is sufficient

 probable cause to secure the above w itness'testim ony. A s a result,1have notsetforth every fact

 know n to m e regarding this investigation.

                On or about June 3, 2019, agents from the DEA received inform ation from a

 ContidentialSource(hereinafterreferredtoasCS)concerninganindividualinM exicowhocould
 eitherbroker or otherw ise supply the C S w ith kilogram quantities of crystalm etham phetam ine.

 Forease ofreference,the individualin M exico w illbe referred to herein asthe ûtM exican Broker.''

 Atthe direction ofagents,the CS began com m unicating w ith the M exican Brokerforthe purpose

 of arranging a delivery of crystal m etham phetam ine to W est Palm Beach,Florida.During the

 course ofthese communications,the CS informed the M exican Brokerthathe (the CS)had a
 custom er in W est Palm Beach who w anted to purchase five kilogram s of crystal

 methamphetamine.The M exican Brokerinfonued theCS thathe (the M exican Broker)would
 attem ptto locate a supplierw ho could furnish the five kilogram sofcrystalm etham phetam ine.



                                                                                                  2
Case 9:19-mj-08240-BER Document 1 Entered on FLSD Docket 06/21/2019 Page 4 of 9



               On oraboutJune 12,2019,theM exican Brokercontacted theCS and inform ed the

 C S thatthere would be crystalm etham phetam ine arriving in Florida on Friday,June 14,20 19.

        8.     O n oraboutJune 14,2019,at 1l:13 a.m .,the M exican Brokercalled and inform ed

 the CS thatthe transporterofthe crystalm etham phetam ine w ason hisw ay and thatthe transporter

 w as tltree hours aw ay.A tapproxim ately 12:31 p.m .,the C S called the M exican Broker.D uring

 thatcall,the M exican Brokerasked the CS fora specific location where thetransportercould m eet

 the CS to conduct the transfer of the drugs.The C S provided the address of the H om e D epot

 shopping center located at6800 Okeechobee Boulevard,W estPalm Beach,Florida.

        9.     A tapproxim ately 1:50 p.m .,the M exican Brokerprovided the C S w ith a telephone

 numberforthe transporters telephone number- (832)618-8005. The Mexican Broker also
 instructed the C S to contactthe telephone num ber on behalf of GtPA TO''in orderto m ake tinal

 arfaflgem entto m eet.

               A tapproxim ately 2:05 p.m .,the CS placed a recorded telephone callto telephone

 number(832)618-8005 which wasanswered by aHispanicmalelateridentitied asAlexander
 ERIZA .D uring thetelephone callbetw een ERIZA and the CS,ERIZA inform ed the CS thatûûthey''

 weretwo hoursaw ay and thatttthey''w ere in a silverH onda car.ERIZA asked the CS ifeverything

 waslkcomplete''and added thathe (ERIZA)wastûordered to count.''Based upon my training,
 experience and this investigation,l believe thatwhen ERIZA asked the CS ifeverything was

 tûcom plete,''he w as inquiring whether the CS had fullpaym ent forthe five kilogram s of crystal

 m etham phetam ine. l also believe that w hen ERIZA infonned the C S that he w as ûtordered to

 count,''he wasreferring to a com m and by the M exican Brokerto ensure thatthe CS had paid the

 fu11 and correct am ount of m oney for the drugs.lt should be noted that the C S acknow ledged

 ERIZA 'S inquiry and aftinued thathe had the m oney.
Case 9:19-mj-08240-BER Document 1 Entered on FLSD Docket 06/21/2019 Page 5 of 9



               At approxim ately 3:59 p.m .,agents observed a silver Honda Accord occupied by

 tw o H ispanic m ales,bearing a Texas license plate,exit the Florida turnpike onto Okeechobee

 Boulevard,W estPalm Beach,Florida. Surveillance units follow ed the H onda untilitarrived ata

 M arathon gas station located at 6917 O keechobee Boulevard,W est Palm Beach,Florida. This

 particular gas station was directly north,across the streetfrom the H om e D epotw here the drug

 dealw as setto occur.The gas station is also nextto a W algreens store w hich isim m ediately east

 ofthe gas station which isalso nol'th and acrossthe streetfrom the Hom e D epot.

               A t approxim ately 4:00 p.m ., the CS received a recorded telephone call from

 telephonenumber(832)618-8005,whereinERIZA infonnedtheCSthatûtthey''hadanived and
 w ere getting gas at a gas station nextto W algreens.A gents observed ERIZA ,the passenger,and

 his driver com panion, who w as later identified as R osendo H ER N AN D EZ-M ED INA

 (hereinafterûûHERNANDEZ-M EDINA''),exittheHondaAccordandwalktowardstheM arathon
 gasstation conveniencestore.Shortly thereafter,agentsapproached theHondaAccord and made

 contactwithbothsubjects.
                Bothsubjectsweredetainedwithoutincidentandseparated.Itshouldbenotedthat
 ERIZA wasfoundinpossessionofthecellulartelephone,withtelephonenumber(832)618-8005,
 forwhich he w asin com m unication w ith the CS.

                Subsequent to detaining both m ales, a Palm Beach County Sheriff s O ffice

 narcotics trained K-9 was utilized to conducta free airsniff around the exteriorof the Honda

 Accord.DuringthatsniftltheK-9gaveapositivealertto thepresenceofnarcoticsonthepassenger
 side ofthe vehicle.Thereafler,a search ofthe H onda A ccord w asconducted.

                During thesearch,ERIZA wasdetainedinanunm arked policevehicleinproximity

 ofthe Honda A ccord.H e w as being supervised by an agentwho w asnotintelwiew ing him .A tthat

                                                                                                 4
Case 9:19-mj-08240-BER Document 1 Entered on FLSD Docket 06/21/2019 Page 6 of 9



 tim e,and beforeagentscom pleted thesearch,ERIZA stated to the agentsupervising him ,in broken

 Spanish /English that he had Cûinfonnacion aboutthe kûdrogas from M exico''butthathe needed

 lûprotection.''Thereafter,agents located a m edium sized black backpack in the trunk ofthe H onda

 A ccord.Upon opening the backpack,agents found itto contain severalitem sofclothing,as well

 asfive(5)onegallon size,Ziplocstylebagsthatcontainedacrystalizedsubstance,believedtobe
 crystalm etham phetam ine.A sam ple ofthe crystalized substance later field tested positive forthe

 presence of crystal m etham phetam ine. The five Ziploc style bags containing the crystal

 m etham phetam ine w ere also w eighed and had a totalapproxim ate w eightof5,135.8 gram s.

        16.     Follow ing the seizure ofthe crystalm etham phetam ine,agents transported ER IZA

 and HERN AN DEZ-M ED IN A to the Palm Beach County Sheriff's Oftice. Once there, agents

 conducted separate post Miranda interviews of both subjects which were audio and video
 recorded.

                Afterbeing read hisM iranda rights,ERIZA stated thatheunderstood hisrightsand

 agreed to answ erquestions.D uring questioning,ERIZA advised thatapproxim ately onew eek ago,

 hereceivedacallfrom amalein M exicoknown tohim asCTATO.''During thiscall,PATO asked

 ER IZA to transportand deliver a bag ofclothes from Houston,Texas to Arcadia,Florida.PA TO

 explainedtheclothesweretobedeliveredtohis(PATO)brotherwhohadbeen recentlyreleased
 from jail.ERIZA said PATO agreed to payhim (ERIZA)$l,000 to deliverthebagofclothing
 andERIZA agreed.ERIZA saidapproximatelytwotothreedaysafterthisinitialcall,he(ERIZA)
 receiveda secondcallfrom PATO,who advisedERIZA thatthe bag ofclotheswould bedelivered

 tohis(ERIZA)housesoon and thatERIZA wouldthendeliverthebagto his(PATO)brotherin
 Florida.ERIZA said on June 13,2019,atapproxim ately 8:00 p.m .,a black bag wasdelivered to



                                                                                                 5
Case 9:19-mj-08240-BER Document 1 Entered on FLSD Docket 06/21/2019 Page 7 of 9



 his residence in H ouston.ERIZA said that approxim ately one hour later,he and H ernandez-

 M edina leftfrom Houston to deliverthe bag to Florida.

        18.    ERIZA said thatduring the drive from H ouston to Florida,he spoke w ith PA TO,

 who told him thebag w asto be delivered to W estPalm Beach,Florida,instead ofArcadia,Florida.

 ERIZA agreed. ERIZA said during the drive to Florida,he also spoke by telephone w ith them ale,

 who he believed w as PA TO 'Sbrother in W estPalm Beach,who in fact,w as the CS.ERIZA said

 the male directed him (ERIZA)to meetwith atthe Home Depotlocated at6800 Okeechobee
 Boulevard,W estPalm Beach,Florida.ERIZA said when heand H ERN AN DEZ-M ED IN A anived

 to the area of the H om e D epot,they stopped at a gas station to get gas and thatw as w hen they

 w ere m etby police.

        19.    W hen questioned as to the contents ofthe bag ERIZA had broughtw ith him from

 Texas to Florida,ERIZA said he w as instructed by PA TO notto open the bag or to look inside.

 ERIZA said that he did not look inside the bag and claim ed he did not know w hat the bag

 contained.

        20.    A fter being read his M iranda rights, H ERN AN D EZ-M ED INA stated he

 understood his rights and agreed to answ er questions. D uring questioning, H ERN AN D EZ-

 MEDINA advised he and ERIZA (ltnown to him astûlose''ltraveled to Florida from Houston,
 Texas,foraconstructionjobinM arathon,Florida.HERNANDEZ-M EDINA advisedthathehad
 personalbelongings in a bag located in the back seatas w ell as tools and a cooler in the trunk.

 Agents showed HERNA N D EZ-M EDIN A a photo ofthe black bag located by agents in the trulzk

 ofthe vehicle,which contained the crystalm etham phetam ine.H ERN AN DEZ-M ED IN A advised

 thatthe black bag did notbelong to him and said thathe observed ERIZA place the bag into the



                                                                                                6
Case 9:19-mj-08240-BER Document 1 Entered on FLSD Docket 06/21/2019 Page 8 of 9



 trunkofthevehicleinHouston,justpriortotheirdepartureforFlorida.HERNANDEZ-M EDm A
 also said thathe did notlook inside the bag and therefore w asunaware ofits contents.

        21.           Presently,HERN AN D EZ-M ED IN A is in im m igration custody and detained by the

 D epartm ent of H om eland Security, Custom s and Border Protection pending rem oval and

 deportation from the United States. Based upon HERN AN D EZ-M ED INA 'S legalstatus,lbelieve

 thathisrem ovaland deportation from the U nited States w illoccur on oraboutJune 27,2019,and

 priorto the resolution of United States v.Alexander ERIZA,Case N o:19-8233-171,8.

        22.           W HEREFO RE,your affiant seeks the issuance of a m aterialw itness w arrantfor

 Rosendo H ERN AN DEZ-M ED IN A ,identified herein,in United States v.Alexander ERIZA,Case

 N o:19-8233-D LB ,and to ensure thatthe w itnessisavailable to the defense.


                                                                               FU RTH ER A FFIAN T
                                                                               SA Y ETH N AU GH T.


                                                                                 v1d W eeks
                                                                               SpecialA gent
                                                                               Drug Enforcem entA dm inistration


        Subscribed and sw orn to before m e
        thisJ/ day
                 7v
                   ofJune,2019
                    -y)   . .
                               ---yp
                                ...A                   .''..
                                                            ..
                                                                 .-
                                                   .
                                                                         ;:;%
              '
                      .
                                         ..
                                              '
                                                  .
                                                    , '' q            ,:%''    W
                                                                              wo
         z.
                                       xzM

       /HON BRU CE.
                  AE.R EIN HA RT
                  .

        UN ITED STA TES M A GISTR ATE JUD G E




                                                                                                                   7
Case 9:19-mj-08240-BER Document 1 Entered on FLSD Docket 06/21/2019 Page 9 of 9



                          U N ITED STA TES D ISTR ICT CO UR T
                          SO UTH ER N D ISTR IC T O F FL O R ID A

                                  N o. 19-M J-8240-BER


 U NITED STA TES O F AM ER IC A

 VS.



 R O SEN DO H ER NA N DE Z-M ED IN A ,

                    D efendant.
                                      /


                               CR IM IN AL C O V ER SH EE T


       Did thism atteroriginate from am atterpending in theN orthern Region oftheU nited States
       Attorney'sOffice priorto October 14,2003?                   Yes       X No

       Didthismatteroriginate from a matterpending in theCentralRegion ofthe United States
       A ttolmey's Office priorto Septem ber 1,2007?           Yes      X     No



                                           Respectfully subm itted,

                                           A RIA N A FAJA RD O OR SH AN
                                           UN ITED ST TES A TTORN EY



                                    BY :
                                                     M c CH A
                                                     .

                                           A SSISTA N T        STATES A TTO RN EY
                                           Florida BarN o.0 2321
                                           TEL (561)820-8711
